                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


JAMES MOTEN,

                               Plaintiff,
       v.                                                            Case No. 20-cv-0898-bhl


DOE CRANDBERRY, et al.,

                               Defendants.


                                    DECISION AND ORDER


       On June 10, 2021, defendants Dr. Reginaldo Arboleda and Melissa Mitchell filed a motion
for summary judgment. Dkt. No. 23. The following day, on June 11, 2021, the Court reminded
plaintiff James Moten, who is representing himself, that under Civil L. R. 56(b)(2) his response
materials were due by July 12, 2021. Dkt. No. 29. The Court warned Moten that under Civil L.
R. 7(d) failure to respond to the motion or to ask for additional time to respond would be sufficient
cause for the Court to grant the motion as a sanction for noncompliance. The deadline has passed,
and Moten did not oppose the motion.
       The Court has reviewed the motion for summary judgment, brief in support, and the
undisputed facts, see Fed. R. Civ. P. 56(e)(2), and concludes that defendants Dr. Arboleda and
Mitchell are entitled to summary judgment. See Fed. R. Civ. P. 56(e)(3). Based on the proposed
findings of fact submitted by the defendants and deemed true by the Court, Arboleda used his
medical judgment and responded reasonably to Moten’s inguinal hernia; and therefore, he was not
deliberately indifferent towards Moten’s serious medical condition. See Dkt. Nos. 24-25. Further,
with respect to Moten’s claims against Mitchell, the now undisputed facts confirm that Mitchell
never treated Moten with respect to this inguinal hernia; and therefore, she was not personally
involved in his medical care. As a result, Dr. Arboleda and Mitchell are entitled to summary
judgment. Additionally, pursuant to Civil L. R. 7(d), the Court finds that Moten’s failure to
respond to the motion for summary judgment is sufficient cause for the Court to grant the motion
as a sanction for noncompliance.




            Case 2:20-cv-00898-BHL Filed 07/21/21 Page 1 of 2 Document 31
        The Court also ordered Moten to identify the real name of “Doe Crandberry” by May 18,
2021 because the Department of Justice could not identify any individual by that name employed
by the Department of Corrections. Dkt. No. 22. The Court warned Moten that failure to identify
the real name of this unidentified individual would result in dismissal of that individual from this
case. Moten also failed to comply with that Court order. Thus, “Doe Crandberry” will also be
dismissed from the case.
        IT IS THEREFORE ORDERED that “Doe Crandberry” is DISMISSED from this case;
the remaining defendants’ motion for summary judgment (Dkt. No. 23) is GRANTED; and this
case is DISMISSED. The Clerk is directed to enter judgment accordingly.
        Dated at Milwaukee, Wisconsin this 21st day of July, 2021.

                                                   BY THE COURT:

                                                   s/ Brett H. Ludwig
                                                   BRETT H. LUDWIG
                                                   United States District Judge




 This order and the judgment to follow are final. Plaintiff may appeal this Court’s decision to the Court
 of Appeals for the Seventh Circuit by filing in this Court a notice of appeal within 30 days of the entry
 of judgment. See Fed. R. App. P. 3, 4. This Court may extend this deadline if a party timely requests
 an extension and shows good cause or excusable neglect for not being able to meet the 30-day deadline.
 See Fed. R. App. P. 4(a)(5)(A). If Plaintiff appeals, he will be liable for the $505.00 appellate filing fee
 regardless of the appeal’s outcome. If Plaintiff seeks leave to proceed in forma pauperis on appeal, he
 must file a motion for leave to proceed in forma pauperis with this Court. See Fed. R. App. P. 24(a)(1).
 Plaintiff may be assessed another “strike” by the Court of Appeals if his appeal is found to be non-
 meritorious. See 28 U.S.C. §1915(g). If Plaintiff accumulates three strikes, he will not be able to file
 an action in federal court (except as a petition for habeas corpus relief) without prepaying the filing fee
 unless he demonstrates that he is in imminent danger of serous physical injury. Id.

 Under certain circumstances, a party may ask this Court to alter or amend its judgment under Federal
 Rule of Civil Procedure 59(e) or ask for relief from judgment under Federal Rule of Civil Procedure
 60(b). Any motion under Federal Rule of Civil Procedure 59(e) must be filed within 28 days of the
 entry of judgment. Any motion under Federal Rule of Civil Procedure 60(b) must be filed within a
 reasonable time, generally no more than one year after the entry of judgment. The Court cannot extend
 these deadlines. See Fed. R. Civ. P. 6(b)(2).

 A party is expected to closely review all applicable rules and determine, what, if any, further action is
 appropriate in a case.




          Case 2:20-cv-00898-BHL Filed 07/21/21 Page 2 of 2 Document 31
